DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of the Group I claims, 1-5, and 8-9 in the reply filed on 04/01/2022 is acknowledged.  Claims 6-7 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected claims of Groups II-IV, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-5 and 8-9, Claim 1 recites “contains hydrolysate/condensation polymer of an organosilane and a metal alkoxide”.  This recitation is unclear and vague whether the “/” is for an alternative of hydrolysate or condensation or for both hydrolysate and condensation or for a layered structured of hydrolysate over a condensation polymer.  Additionally the wording of an organosilane and a metal alkoxide given the definition of the term metal alkoxide at ¶ 0062 of U.S. Patent Application Publication No 2020/0308706 (“Pub”) as representative of the pending patent application as filed} as including tetraalkoxysilanes, also organosilanes is unclear and vague.  The definitions of "organic silane" and "metal alkoxide" partly overlap with each other, therefore where a particular organosilane is an organosilane and another organosilane is a metal alkoxide is difficult to determine impacting on the claimed scope as to the organosilane included in each.  For these reasons the claims are indefinite.    
Claim 2 recites “. . . wherein said organosilane further contains a second organosilane having the following formula (II) . . .”  This recitation is unclear and vague because Claim 1 recites “. . . an organosilane and a metal alkoxide, wherein said organosilane is a polymerization initiator group-containing organosilane having the following formula (I) . . .”  Therefore does formula I include formula II for this said organosilane is a polymerization initiator group-containing organosilane as separate said organosilanes both of which are polymerization initiator group-containing organosilanes.  
For Claims 8-9, Claim 8 recites “A substrate material, which is provided with the polymer brush in which monomers are polymerized with said polymerization initiator groups of the substrate for formation of the polymer brush according to Claim 1 as starting points.”  This recitation is unclear and vague for several reasons.  First, is “A substrate material of Claim 8 which depends from Claim 1 having a substrate with a substrate material, the same or different from the substrate material of Claim 1.   Second, whether the substrate material has polymer brush or will have polymer brush with monomers and is the polymerized monomer with said polymerization initiator groups of the substrate the polymerization initiator group-containing organosilane having the following formula (I) of Claim 1 or some other polymerization initiator groups, and if the substrate material has polymer brush polymerized with monomers and polymerization initiator groups is this for the formation of another polymer brush?  Also is the monomers or polymerization initiator groups the starting points?  For these reasons the claims are indefinite.
Claim 9 recites “. . . wherein plating layers are formed on a surface of said substrate material.”  This recitation is unclear and vague whether the surface of said substrate is with the polymerization initiator layer and/or the polymer brush of Claim 8.  For this reason Claim 9 is indefinite.    
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the article entitled “Synthesis Of Polymer-Silica Hybrid Microparticles With Defined Geometry Using Surface Initiated Atom Transfer Radical Polymerization”, Y. Lang et al. Polym. Chem., 6, 3014 (2015), hereinafter “Lang”).  
Regarding Claim 1, Lang discloses in the entire document particular in the abstract and at page 3014, nanostructured polymer/silica hybrid materials have gained attention as they combine the advantageous properties of organic and inorganic materials in one entity.  Chloromethyl moieties are incorporated into a living diatom {reading on substrate material} to prepare an alkylhalide activated siliceous biotemplate {reading on polymerization initiator layer of pending Claim 1}.  Subsequent, in situ polymerization via surface initiated atom transfer radical polymerization generated a polymer/silica microparticle with defined geometry {reading on substrate for formation of polymer brush of pending Claim 1}.  The in situ growth of polymers from a surface, referred to as ‘grafting from’, may occur through a number of different chemical reactions including surface initiated atom transfer radical polymerizations (SI-ATRP). In SI-ATRP an initiator molecule is attached to a surface, thus enabling growth of a polymer from that surface.  Advantages of SI-ATRP include the ability to control the thickness of the polymer coating on the surface, and the ability to design the polymer composition having properties such as sensitivity to pH or temperature.  Silica particles have been used as a substrate for growth of polymers from a surface via SI-ATRP, with both planar and colloidal substrates explored.  the integration of an initiator into the diatom T. weissflogii during cultivation, and subsequent in situ polymer growth from the activated diatom surface via SI-ATRP {i.e. reading of formed on a surface of pending Claim 1}.  Previously reported functionalization of the living diatom T. weissflogii via co-incubation with an alkoxysilane–organoalkoxysilane solution is a similar strategy employed to incorporate an initiator reactive centre into the cell wall, termed the frustule, of T. weissflogii {reading on substrate material of pending Claim 1}.  SI-ATRP initiator sites are typically alkyl halide moieties and include alkyl-bromo groups and alkyl-chloro groups.  (Chloromethyl)triethoxysilane was the organoalkoxysilane chosen for functionalization of the diatom with an alkyl-halide group as it provides the alkyl-chloro moiety required for SI-ATRP {reading on organosilane as polymerization initiator group-containing organosilane of pending Claim 1}.  Incorporation of chloromethyl moieties into the frustules of T. weissflogii was achieved by addition of a tetraethoxysilane–(chloromethyl) triethoxysilane (TEOS–CTEOS) solution to diatom cultures at 48 hour intervals.  The hydrolysis of the TEOS–CTEOS (Scheme 1) in the culture media generates free silicic acid and hydrolyzed CTEOS, providing the building blocks for the siloxane backbone {reading on condensation for pending Claim 1 } of the diatom frustules and the chloromethyl moiety respectively (Scheme 1).  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Scheme 1 shows the hydrolysis of TEOS and CTEOS generating ethanol {reading on hydrolysis, TEOS as metal alkoxide and CTEOS as organosilane of pending Claim1.  The TEOS is a metal alkoxide according to ¶ 0062 of the Pub.}  From the ¶ bridging pages 3015-3016 The motivation for culturing T. weissflogii in the presence of TEOS–CTEOS was to introduce an alkyl-halide moiety into the frustules to serve as an initiator to allow growth of polymer from the surface of the diatom via SI-ATRP. Methylmethacrylate (MMA) and disulfide diacrylate (DS) were chosen as monomers in this study to fabricate a polymer with both lipophilicity and degradability respectively. Furthermore, the choice of monomers was based on the ability of MMA to undergo cross-linking reactions via the vinyl moieties and the introduction of a cleavable disulphide bond using DS.  Methyl methacrylate, disulfide diacrylate, bis-(2-dimethylaminoethyl) methylamine, and copper(II) chloride were added to a round bottom flask at a mole ratio of 4 : 1 : 0.0125 : 0.025. Methyl ethyl ketone was added such that concentration of methyl methacrylate was approx 0.03 mg ml−1. The solution was purged with argon gas for 20 minutes. TEOS–CTEOS T. weissflogii in a methyl ethyl ketone was added to the round-bottom flask such that the weight ratio of TEOS–CTEOS T. weissflogii : methyl methacrylate was 1 : 40. L-Ascorbic acid was prepared in de-ionized water and purged with argon for 20 minutes and added to the reaction vessel at a mole ratio of 0.0125 L-ascorbic acid : 4 methyl methacrylate. The reaction vessel was sealed and the reaction proceeded for 96 hours at 37 °C with constant rocking. A trial reaction conducted at 60 °C resulted in the formation of a gel in the solution within 3 hours. Thus, the reaction temperature was reduced to 37 °C and the reaction time increased to 96 hours.  SEM micrographs of TEOS–CTEOS T. weissflogii pre- and post-grafting are depicted in Fig. 2. The characteristic architectural features of the cleaned frustule are visible pre-coating (Fig. 2a and b). Following growth of MMA-co-DS polymer from the surface of the cleaned frustule there is a visible coating (Fig. 2c and d).    
The (chloromethyl) triethoxysilane CTEOS meets formula (I)  with X as Cl, R1 as methyl, k=0 and m=0 and n = 3 for R3 as triethoxy.  
The wording of Claim 1 that the “substrate” is “for formation of a polymer bush” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lang discloses the chlorotrimethoxysilane meeting Formula (I) of Claim 1 for a substrate along with the tetraethoxysilane or tetraethylorthosilicate of TEOS for the metal alkoxide as an initiator for MMA and DS for polymerization as presently claimed, it is clear that the substrate of Lang would be capable of performing the intended use, i.e. for formation of a polymer brush, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
Applicants are reminded regarding the terminology in Claim 1 of “formed on a surface of said substrate material” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Lang meets the requirements of the claimed substrate, Lang clearly meet the requirements of present claim 1 and anticipates and renders obvious Claim 1.    
Claim Rejections - 35 USC § 103
Claims 2 and 8 are rejected under 35 U.S.C. 103 as obvious over the Lang in view of the article entitled “Photoactive Surface-Grafted Polymer Brushes with Phthalocyanine Bridging Groups as an Advanced Architecture for Light-Harvesting”, Szuwarzynski et al, Chem. Eur. Jl. 23, 11239 – 11243, (July 2017) (hereafter “Szuwarzynski”) a copy of which was supplied by Applicants.  
Regarding Claims 2 and 8 Lang is applied as to Claim 1 however Lang does not expressly disclose a second organosilane not the metal alkoxide or that the polymer formed on the initiator on the substrate is a brush polymer.   
Szuwarzynski is directed as is Lang to surface grafted polymers as disclosed in the abstract and at pages 11239, right col. and page 11240 the ¶ bridging the cols. for a self-assembled monolayers (SAM) of polymer brushes were formed on silicon oxide or quartz, ITO (indium tin oxide) substrates, the SAM comprising a mixture of p-( chloromethyl) phenyltrimethoxysilane (CPTS) and para-trimethoxysilane, the brushes prepared under the same test conditions having a dry thickness of 22 ± 5 nm. And p-( chloromethyl) phenyltrimethoxysilane corresponds to the formula (I) of claim 1, and X is chloro, R1 is methylene, k = 1, m = 0, R3 is methoxy.  Also co-deposited with CPTS to vary the grafting density of the subsequently formed brushes. was the organosilane with n = 3, p-toluenetrimethoxysilane {i.e. methyl(trimethoxysilyl)benzene or silane, trimethoxy(methylphenyl), corresponds to Formula (II) of pending Claim 2 where R5 is an alkyl of methyl, p=1 for phenyl, q=0 and r =3 for R7 which is trimethoxy as an alkoxy. Namely, Szuwarzynski essentially discloses the formation of self-assembled monolayers (i.e. polymerization initiating layers) on a substrate (Si oxide, quartz or ITO) as well as on the substrate surface with CPTS having the same purpose as CTEOS of Lang for providing an initiation layer for sites of further polymerization.  Given this similar purpose the CPTS can be substituted for or combined with CREOS in accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose”.  Given that the CPTS and CTEOS have the same purpose and each is used with an additional silane p-toluenetrimethoxysilane with the former and TEOS with the latter, the p-toluenetrimethoxysilane can be combined with the CTEOS and TEOS of Lang for the same purpose from the CPTS and CTEOS of providing initiation sites and layers for surface induced polymerization for polymers like brushes {reading on pending Claim 8} as in Szuwarzynski. 
The wording of Claim 8 that the “a substrate material, which is provided with the polymer brush in which monomers are polymerized with said polymerization initiator groups of the substrate for formation of the polymer brush” appears with the verbs of mixed tense to be merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lang as modified discloses the chlorotrimethoxysilane and CPTS meeting Formula (I) of Claim 1 for a substrate along with a second silane of p-toluenetrimethoxysilane and along with the tetraethoxysilane or tetraethylorthosilicate of TEOS for the metal alkoxide as an initiator for MMA and DS for polymerization as presently claimed, it is clear that the substrate of Lang a modified would be capable of performing the intended use, i.e. for formation of a polymer brush, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention of pending Claim 8.  
Applicants are reminded regarding the terminology in Claim 8 of “is provided with the polymer brush in which monomers are polymerized with said polymerization initiator groups of the substrate for formation of the polymer brush” with the wording “is provided” and “are polymerized” and “for formation” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Lang as modified meets the requirements of the claimed substrate material, Lang as modified clearly meets the requirements of present claim 8.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Lang a substrate with diatom substrate material having a polymerization initiator for initiation sites for SI-ATRP from CTEOS of Formula (I) of the pending claims and TEOS as metal alkoxide forming tetraethoxysilane–(chloromethyl) triethoxysilane (TEOS–CTEOS) from hydrolysis for siloxane backbone building blocks for condensation, as afore-described, where from Szuwarzynski with the p-toluene- trimethoxysilane as in Formula (II) of the pending claims is combined with CPTS having the same purpose of as in initiation layer like CTEOS that is combined with the metal alkoxide TEOS, then the p-toluene trimethoxysilane is combined with CTEOS and TEOS in the initiation layer of Lang as initiation sites or starting points as in pending Claim 8 motivated to provide for varying the grafting density of the subsequently formed brushes as for the substrate of pending Claims 2 and 8.  Furthermore the combination of Szuwarzynski with Lang has reasonable expectation of success to one skilled in the art of surface initiated polymerization because both have organosilanes as initiators on substrates with subsequent polymerization from those initiators.    
Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over the Lang in view of the article entitled Multipurpose Polymeric Coating for Functionalizing Inert Polymer Surfaces”, Ozcam et al. ACS Appl. Mater. Interfaces 8, 5694−5705, (2016), hereinafter “Ozcam”.  
Regarding Claims 3-5, Lang is applied as to Claim 1, however Lang does not expressly disclose a thickness or a resin substrate material.    
Ozcam is directed as is Lang to functional organic containing primer layer for a substrate for precursor for deposition of organosilanes and subsequent growth of polymers such as brushes from the abstract.  Further Ozcam discloses in the abstract and at pages 5694 a highly functionalizable polymer coating prepared by the chemical coupling of trichlorosilane (TCS) to the vinyl groups of poly(vinylmethyl siloxane) (PVMS). The resultant PVMSTCS copolymer can be coated as a functional organic primer layer on a variety of polymeric substrates, ranging from hydrophilic to hydrophobic.  Versatile properties of PVMS-TCS coatings include serving as a convenient precursor for the deposition of organosilanes and the subsequent growth of polymer brushes, even on hydrophobic surfaces, such as poly(ethylene terephthalate) and polypropylene as shown in the Figure 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 {reading on pending Claims 4-5}.  From the last ¶ of page 5695 the poly(vinylmethylsiloxane) was synthesized using the step-growth polymerization of short hydroxyl-terminated oligomeric vinyl methyl siloxane chains, where the precursor monomer was obtained by slow hydrolysis of methylvinyldichlorosilane { i.e. an organosilane} in the presence of dilute aqueous HCl.  The reaction products consisted of vinylmethyl siloxane cycles (VD3, VD4, and VD5) and linear hydroxyl-terminated chains.  The cyclic products were separated by vacuum distillation to obtain linear chains (yield of ∼25−35%, depending on the quantity of HCl and water present in the reaction mixture).  All of the polymers were prepared from hydroxy-terminated linear chains.  From the first ¶ of page 5695 From the first ¶ of page 5697 the PVMS-TCS coating was 200 nm thick (reading on pending Claim 3}.  The coating is thin compared to that of typical substrates, where the bulk properties of the underlying polymer remain unchanged.  The hydroxyl groups in the polysiloxane coating can be utilized to not only anchor the coating to the substrate but also attach additional functional groups that would ultimately generate an entirely new functional surface.  The benefit of this capability includes introducing initiator molecules like further surface modifications with organosilane (See 1st ¶ pg. 5697) that are subsequently used to grow functional polymers via surface-initiated polymerization.  Given that the TCS like the CTEOS of Lang has the purpose of forming a layer for initiation of polymerization and TCS is used with the PVMS, the CTEOS along with TEOS as suggest by Ozcan as additional organosilanes can also be used with the PVMS in an initiation layer with a thickness or 200 nm on resin substrate material such as PET and PP.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Lang a substrate with diatom substrate material having a polymerization initiator for initiation sites for SI-ATRP from CTEOS of Formula (I) of the pending claims and TEOS as metal alkoxide forming tetraethoxysilane–(chloromethyl) triethoxysilane (TEOS–CTEOS) from hydrolysis for siloxane backbone building blocks for condensation, as afore-described, where from Ozcam PVMS with a chlorosilane like TCS in a primer layer for initiating further polymerization is with the CTEOS and TEOS layer of Lang as CTEOS having a same purpose as TCS of a layer for initiating further polymerization for substrates including PET and PP as from Ozcam with a chlorosilane and PVMS in a thickness of 200nm motivated expand the type of substrates for the initiating layer from which further polymerization such as SI-ATRP can be performed.  Furthermore the combination of Ozcam and Lang have a reasonable expectation of success to one skilled in the art of organosilane chemistry for further polymerizations because both Ozcam and Lang have chlorosilanes in layers for initiating further polymerization.   
Claim 9 is rejected under 35 U.S.C. 103 as obvious over the Lang in view of Szuwarzynski and further in view of U.S. 2012/0121861, Holzl et al. (hereinafter “Holzl”).  
For Claim 9 Lang as modified is applied as to Claims 1 and 2 with the disclosure of Lang of applications in the ¶ bridging cols. of page 3015 of such as with the hallmark feature of diatoms is their species specific architecture. There are estimated to be between 10,000–100,000 species of diatom, each with their unique intricate frustule is synthesized, at both the micro- and nano-scale for many disciplines interested in the production of nanostructured materials, with proposed applications in catalysis, separation science, filtration, nanotechnology, and drug delivery. However Lang as modified does not expressly disclose a plating layer.     
Holzl directed as is Lang as modified to brush polymers as disclosed in the abstract and at ¶S 0053, 0085-0094 and 0113-0114 a modified halogenated polymer surface with a brush polymer from grafting from immobilized initiators on a substrate surface.  Such modified halogenated polymer substrate can be used with generating structured metallic thin films on the surface by chemical plating.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Lang as modified a substrate with diatom substrate material having a polymerization initiator for initiation sites for SI-ATRP from CTEOS of Formula (I) of the pending claims and TEOS as metal alkoxide forming tetraethoxysilane–(chloromethyl) triethoxysilane (TEOS–CTEOS) from hydrolysis for siloxane backbone building blocks for condensation, along with p-toluene trimethoxysilane combined with CTEOS and TEOS in the initiation layer of Lang as initiation sites or starting points for brush polymers, as afore-described, where from Holzl the brush polymers of the modified halogenated surface has structured metallic thin films plated on the surface motivated to additional applications for such brush polymers as for the surface material of Claim 9.  Furthermore the combination of Holzl with Lang as modified has reasonable expectation of success to one skilled in the art of surface initiated polymerization because both have initiators on substrates with subsequent polymerization from those initiators into brush polymers and their applications.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787